Citation Nr: 1226347	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-48 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1974 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

A bilateral knee disability, to include degenerative joint disease, was not manifested in service or until years later and is not otherwise attributable to the Veteran's active service.


CONCLUSION OF LAW

A bilateral knee disability, to include degenerative joint disease, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1116(f), 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, pre-decisional notice letters dated in February 2008 and July 2008 complied with VA's duty to notify the Veteran with regard to the service connection claim adjudicated herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.

There is no indication that any additional action is needed to comply with the duty to assist.  The Veteran was recently provided a VA examination in April 2011 as to the pending claim.  The April 2011 examination report and medical opinion provided therein contain sufficient evidence by which to decide the claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the April 2011 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran asserts entitlement to service connection for a bilateral knee disability, which he contends is due to his military service.  See, e.g., the Veteran's statement dated February 2008.

The Veteran has argued that he strained his knees while jumping out of airplanes during his military service.  See the VA Form 9 dated December 2009.  To this end, the Board notes that STRs indicate that the Veteran participated in airborne training.  See the STRs dated April 1975.  Critically, however, the Veteran's STRs show no complaints related to either his right or left knees.  His April 1981 service separation examination was pertinently absent of any indication of a knee disability or ongoing knee symptomatology.

Post-service medical records show that the Veteran was treated for complaints of left knee pain in June 2003 and January 2005.  A diagnosis of osteoarthritis of the bilateral knees was confirmed by X-rays in November 2007.  See the VA x-ray report dated November 2007.  A continuing diagnosis of degenerative joint disease of the bilateral knees was documented in VA treatment records dated December 2007 and February 2008.

At the April 2011 VA examination, the VA examiner interviewed and examined the Veteran and reviewed his claims file, including service treatment records and post-service treatment records.  The examiner documented the Veteran's report of in-service injury and his complaints of knee pain and related symptomatology during service and immediately thereafter.  The examiner then diagnosed the Veteran with degenerative joint disease of the knees, bilaterally.  The examiner concluded that the Veteran's "knee condition is less likely than not due to active duty and parachute jumps.  The rationale is that, even though parachute jumps do at times place a tremendous impact on the knees, he completed jumps over thirty years ago and never had any knee complaints while he was in service."  The examiner further explained, "[k]nee condition is much more likely due to carrying around excess weight for the past thirty years.  Separation physical in 1981 already notes that he was overweight.  Physical examination today [shows] claimant is almost 400 pounds.  The knees are not meant to support 400 pounds with every single step.  [H]is morbid obesity would most certainly lead to complete degeneration of everything in his knee joints."

Based on a review of the evidence, the Board finds that service connection for a bilateral knee disability is not warranted.  The Board acknowledges the Veteran's competent report of knee pain in service.  However, the evidence fails to show that the Veteran's currently diagnosed bilateral knee disability (degenerative joint disease) is related to his military service.  Indeed, in this regard, the Board notes that the only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral knee disability is not related to his military service but rather to his well-documented obesity.  That opinion is uncontradicted and is based upon a thorough rationale.  Further, the examiner's opinion is supported by the Veteran's VA and private treatment records which do not document treatment for knee symptoms until decades after his May 1981 military discharge.  Moreover, the objective evidence of record does not indicate any continuity of symptomatology following service, or reflect that the Veteran's current bilateral knee disability is related to his competent report of in-service knee pain.

In reaching this determination, the Board has also considered the lay assertions of record, including the Veteran's contentions in support of medical nexus.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board acknowledges the Veteran's contentions that the bilateral knee symptomatology that he initially suffered in service has continued to the present.  However, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  As discussed above, there is no medical evidence that relates the current bilateral knee disability to the Veteran's reported history of in-service symptomatology.  In other words, in the current appeal, the Veteran has simply contended that he has had bilateral knee symptoms since service.  Such contentions alone do not support a grant of service connection for a bilateral knee disability based on continuity of symptomatology.  No medical professional has opined that the in-service symptoms of knee pain were chronic or that the Veteran's current bilateral knee disability is related to his military service.

The Board's finding is further supported by the objective medical evidence of record, which does not indicate that the Veteran's in-service knee complaints were chronic and continued post-service.  As noted above, the Veteran's discharge examination in April 1981 showed that his knees were clinically normal.  Also, at the time of his separation examination, the Veteran did not report that his knee-related complaints were recurrent.  Furthermore, there is no objective evidence to indicate knee treatment until 2006.  The Board acknowledges the Veteran's report that he experienced knee symptoms since 1975.  See, e.g., the VA examination report dated April 2011.  However, the Veteran's assertions are unsupported by the medical evidence which does not document a chronic knee condition dating from the Veteran's military service.

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of knee complaints, symptoms, or findings until more than twenty years after the Veteran's active military service is itself evidence which tends to show that any in-service knee symptomatology did not result in a chronic disability.

Also, the Veteran does not possess specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Although he has reported that bilateral knee disability is essentially a continuation of the symptoms which he experienced in service, the medical evidence of record does not support that contention.  Moreover, the April 2011 VA examiner specifically considered the Veteran's description of in-service knee symptomatology in rendering his negative medical nexus opinion.

Here, there is nothing in the STRs and post-service records to indicate that the knee symptomatology the Veteran may have experienced during his military service resulted in a chronic bilateral knee disability.  Without competent evidence of an onset of a chronic bilateral knee disability in service, continuity of relevant symptomatology since active duty, or an association between the currently diagnosed degenerative joint disease of the bilateral knees and the Veteran's active duty, service connection for a bilateral knee disability is not warranted.

Thus, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disability.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disability is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for bilateral knee disability is denied.


(CONTINUED ON NEXT PAGE)
REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's remaining claim on appeal, entitlement to service connection for hypertension, must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden, supra.

Here, the Veteran contends that he developed hypertension during his military service and that this disorder has continued to the present day.  See the VA Form 9 dated December 2009.

To this end, the Veteran's STRs do not document an in-service diagnosis of hypertension.  However, blood pressure testing performed in conjunction with the Veteran's April 1981 separation examination showed that he exhibited several elevated blood pressure readings, including 162/100 mm/Hg and 160/92 mm/Hg.  A five day blood pressure screening was conducted, which revealed blood pressure readings ranging from 120/78 mm/Hg to 142/94 mm/Hg.  A diagnosis of probable labile hypertension was indicated at that time.

The Veteran afforded a VA examination in December 2008 at which time the VA examiner noted that medical records showed an onset of hypertension in 1992.  The examiner then concluded that the Veteran's "hypertension is not caused by or a result of service."  The examiner explained that "[a]ll blood pressure recordings while in service were reviewed.  These measurements do not support a diagnosis of hypertension while in service, nor the onset of chronic hypertension while in service.  No diagnosis of hypertension was made while in service.  Records submitted by the Veteran indicate hypertension was present from 1992 onward."

Critically, although the December 2008 VA examiner indicated he had reviewed the Veteran's in-service blood pressure readings, he did not discuss the significance of the elevated blood pressure readings identified in April 1981.  He also failed to explain the significance, if any, of the in-service diagnosis of probable labile hypertension.  Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board therefore concludes that an additional VA examination is necessary to determine whether the Veteran has hypertension that was incurred in his service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment that the Veteran has recently received for his hypertension.  The Board is particularly interested in records of treatment that the Veteran may have received at the VA Medical Center in Fayetteville, North Carolina, since March 2008.  All such available documents should be associated with the claims file.

2.  After the above records are obtained, to the extent available, the Veteran should be afforded a VA examination to determine the nature, extent, and etiology of his hypertension.  The claims file, including a copy of this Remand, must be made available to the examiner for review on conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service.

The examiner should then provide an opinion as to whether it is at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset during service or is otherwise related to the Veteran's active duty service.  In rendering his opinion, the examiner should consider the Veteran's assertions of continuity of symptomatology dating from his military discharge, to include the significance, if any, of the April 1981 STR showing elevated blood pressure readings and a diagnosis of probable labile hypertension.

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


